UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6315


CARLTON CLAY,

                Plaintiff - Appellant,

          v.

CARL MANIS, Warden/Administrator; J.A. HARMON, Institutional
Hearing Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:16-cv-00036-AWA-LRL)


Submitted:   October 19, 2016             Decided:   October 24, 2016


Before SHEDD, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlton Clay, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Carlton Clay appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b)

(2012).        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         See Clay v. Manis, No. 2:16-cv-00036-AWA-LRL

(E.D.    Va.    Feb.   16,   2016).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    AFFIRMED




                                      2